                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

----------------------------------------------------------x
                                                          :
DERRICK PALMER, KENDIA MESIDOR,                           :
BENITA ROUSE, ALEXANDER ROUSE,                            :
BARBARA CHANDLER, and LUIS                                :
PELLOT-CHANDLER,                                          :
                                                          :
                           Plaintiffs,                      Case No. 1:20-cv-2468-BMC
                                                          :
                                                          :
         vs.                                              :
                                                          :
AMAZON.COM, INC. and AMAZON.COM
                                                          :
SERVICES LLC,
                                                          :
                           Defendants.                    :
                                                          :
----------------------------------------------------------x

                       DECLARATION OF MEGHAN FITZGERALD

       I, Meghan Fitzgerald, declare as follows:

       1.      I am the Workplace Health & Safety (“WHS”) Manager for Amazon.com

Services, LLC (“Amazon” or “the Company”) at the JFK8 facility (“JFK8”), and have served in

this position since June 2018.

       2.      I graduated with a B.S. in Environmental Policy, with a Public Health

Concentration, from Rutgers University in 2008.

       3.      From 2010 until 2012, I worked as a Staff Scientist at Excel Environmental

Resources, Inc. I subsequently worked as an Associate Scientist at ERM: Environmental

Resources from 2012 until 2014.

       4.      From 2014 until 2015, I served as an Environmental Health and Safety Operations

Manager at JLL, which is a commercial real estate services company.




                                                  1
          5.     In November 2015, I joined Amazon as a Safety Specialist for Integrity Staffing

Solutions at Amazon’s ABE2 facility in Breinigsville, Pennsylvania. In April 2016, I

transitioned into the Safety Specialist role with Amazon at ABE2 and served in this position until

I became the WHS Manager at JFK8 in June 2018.

          6.     As the WHS Manager at JFK8, I manage a team of 19 workplace health and

safety professionals.

          7.     JFK8 is a sortable fulfillment center, in which Amazon associates pick, pack, and

ship customer orders that can be sorted and packed easily, such as household goods and cleaning

supplies.

          8.     JFK8 is an 857,388 square foot facility—the size of more than 15 football

fields—with 1,003 physical stations where associates can work. In addition to the warehouse

ground square footage, there are three additional floors within the facility where associates ship

and receive hundreds of thousands of units each day. More than 5,000 Amazon associates work

at JFK8.

  I.      Amazon Has Implemented Extensive Health and Safety Measures at JFK8 in
          Response to COVID-19 and Has Communicated Them to Its Associates

          9.     Amazon is an essential business that has distributed much-needed food, supplies,

and critical health and safety products to New Yorkers and others since the onset of the current

COVID-19 health crisis.1




 1
       See N.Y. Exec. Order No. 202.6 ; Guidance for Determining Whether A Business Enterprise
       Is Subject to A Workforce Reduction Under Recent Executive Orders, N.Y. Empire State
       Development, https://esd.ny.gov/guidance-executive-order-2026 (“essential services
       includ[e] . . . warehouse/distribution and fulfillment”)


                                                  2
       10.     It has repeatedly been communicated to me by Amazon’s senior management that

the well-being of our associates is the company’s top priority. During the COVID-19 pandemic,

Amazon has implemented industry-leading health and safety measures to protect its associates as

they continue to provide essential services to our country.

       11.     JFK8 has been at the forefront of these health and safety efforts domestically,

serving as a pilot site for many of Amazon’s health and safety measures in response to COVID-

19—e.g., contactless thermal temperature screening—which are now standard across Amazon

facilities. JFK8 was also among the first Amazon facilities to implement a six-feet social

distancing policy.

       12.     In total, Amazon has made more than 100 changes to the operations and layout of

JFK8 in order to protect associates. The company conducts daily audits of the health and safety

measures that have been implemented.

       13.     Amazon communicates new policies and process changes implemented in

response to COVID-19 to JFK8’s associates through a variety of means, including text message

updates, emails, posters, bulletin boards, and scrolling messages on TVs throughout the facility.

A true and correct photo of a TV displaying scrolling messages in JFK8 is attached hereto as

Exhibit A. The scrolling messages in Exhibit A include several announcements for associates,

including that JFK8 is piloting a new shift schedule and moving from “3 periods” to “4

quarters,” which means that associates will have one longer regular break (instead of two shorter

regular breaks) per shift and a longer lunch break. The scrolling message explains as follows:

“This change will allow for reduced instances of crowding, longer breaks for our associates to

rest and the ability to use more desirable breakrooms and food options. Many sites across




                                                 3
Amazon already have this schedule in place and we are excited to offer this at JFK8 and

welcome feedback.”

       14.     Amazon’s WHS team at JFK8 has also conducted thousands of one-on-one

engagements with associates about Amazon’s health and safety policies, such as reminding

associates of Amazon’s policy requiring all associates to wear face masks or face coverings and

encouraging associates to clock in and out via Amazon’s “A to Z” mobile application in order to

minimize crowding at time clocks. We have also conducted over 2,000 individual meetings with

new associates at JFK8 in which we explain Amazon’s health and safety policies.

       15.     In addition, since mid-April, JFK8’s general manager has sent a weekly email,

called “inSITES,” to all JFK8 associates that provides updates about the site’s health and safety

efforts. Each weekly inSITES email describes specific safety actions that JFK8 has taken in the

past week, provides COVID-19 safety tips and reminders, and shares success stories of

associates and managers from the previous week.

       16.     For example, the weekly inSITES email sent on April 17, 2020 informed

associates of a new, staggered break schedule designed “to minimize the crowding of shared

spaces such as breakrooms, and time clocks,” and the additional satellite breakrooms created in

JFK8. The email further explained that there are Sanitation Stations “equipped with cleaning

disinfectant and industrial grade tissue” throughout the building “as a method to sanitize your

work area/tools at start/end of your shift,” and that masks, gloves, and disinfecting wipes are “all

being handed out at the main entrance upon arrival for individual use.” The email also reminded

associates of the mandatory temperature checks upon entrance into JFK8 and Amazon’s policy

requiring anyone entering the facility to wear a face mask. A true and correct copy of this email

is attached hereto as Exhibit B.



                                                 4
        17.     Amazon also distributes recorded video messages to JFK8 associates explaining,

for example, how to navigate the facility under the new policy changes and social distancing

expectations. These video messages are distributed to associates through Amazon’s internal

broadcast platform.

       A. Amazon Has Implemented Enhanced Cleaning and Sanitization Measures at
          JFK8

        18.     In December 2019, in response to the initial outbreak of COVID-19, Amazon

began increased cleaning at all facilities, including JFK8. These increased cleaning measures

included regular sanitization of all door handles, handrails, lockers, and other “high touch”

surfaces.

        19.     Starting on or about March 2, 2020, Amazon implemented enhanced cleaning

protocols at JFK8. Our enhanced cleaning protocol added almost 200 additional points of

contact that are now regularly sanitized and increased the frequency of cleanings per each ten-

hour shift. For example, while under standard protocol, Amazon’s cleaning teams cleaned the

facility two times per shift, under the enhanced cleaning protocols, cleaning teams are now doing

so eight times per shift.

        20.     Amazon has significantly increased the size of its cleaning team at JFK8 in order

to implement these enhanced cleaning protocols.

        21.     JFK8 follows Amazon’s procedures with respect to janitorial audits, as described

in the Declaration of Heather MacDougall. See MacDougall Decl. ¶ 30. Amazon’s WHS team

at JFK8 has conducted a minimum of one janitorial audit per shift since March 5, 2020.




                                                 5
       22.     In addition, Amazon’s procurement team and managers from Amazon’s janitorial

vendor, ABM Industries, conduct a walk-through of JFK8 once per week to confirm that the

cleaning teams are properly implementing the enhanced cleaning protocols.

       23.     Amazon has also adopted disinfectant spraying (also referred to as “misting” or

“fogging”), which is a deep cleaning practice commonly used by hospitals and airlines, and

began testing this practice at JFK8 on April 6, 2020, as part of a pilot program. This disinfectant

spraying process effectively coats the entire surface of the area being treated with disinfectant,

including around any curves or bends in handles, and disinfects difficult-to-clean surfaces around

the facility. Amazon’s managers have verbally informed associates of the disinfectant spraying

practice.

       24.     As of April 27, 2020, Amazon conducts daily disinfectant spraying throughout

JFK8. An Amazon-approved third-party vendor applies the disinfectant spray to sanitize all

areas of the facility (including stairways, breakrooms, and all associate workstations) and

equipment (including totes, pallet jacks, and carts) every 24 hours.

       25.     In addition, Amazon’s cleaning teams clean associates’ workstations between

shifts and during breaks. The cleaning teams empty the trash at each workstation and also dust

and wipe clean the surfaces at the workstation.

       26.     Amazon also instructs all associates to clean and disinfect their workstations and

tools and provides them with appropriate cleaning supplies to do so. At JFK8, we provide pre-

bagged cleaning supplies, including gloves and sanitizing wipes, to every Amazon associate

upon entry to the facility. True and correct photos of bins containing these pre-bagged cleaning

supplies are attached hereto as Exhibit C.




                                                  6
       27.     Amazon has also installed over 450 “Sanitation Stations” that contain additional

cleaning supplies, such as disinfecting wipes and bottles of disinfectant spray, throughout JFK8.

The Sanitation Stations vary in size: there are both smaller Sanitation Stations, including, for

example, containers of cleaning supplies attached to individual workstations and larger

Sanitation Stations that are six-feet tables stocked with cleaning supplies (including heavy-duty

sanitizing wipes, bottles of disinfectant spray, and paper towels) for all associates to take. These

larger Sanitation Stations are strategically located in central areas of JFK8 to ensure that

associates can easily and quickly access the cleaning supplies they need while they are working,

and associates are allowed to take as many disinfecting wipes and cleaning supplies as they need.

True and correct photos of Sanitation Stations in JFK8 are attached hereto as Exhibit D. The

larger Sanitation Stations include signs instructing associates to clean shared equipment. True

and correct photos of these signs are attached hereto as Exhibit E.

       28.     A true and correct copy of a floorplan of JFK8 is attached hereto as Exhibit F.

The red triangles and green circles on the floorplan represent the locations of all of the

Sanitation Stations in JFK8. The red triangles represent the locations of disinfectant spray

stations, and the green circles represent the locations of dispensers of disinfectant wipes.

       29.     Amazon’s procurement team conducts two “Sanitation Supply” audits per ten-

hour shift to confirm that there are sufficient sanitation and cleaning supplies throughout the

facility. Amazon’s procurement team also does a daily count of the number of disinfecting

wipes and other cleaning supplies at JFK8. Amazon currently has a supply of approximately

14,000 disinfecting wipes available for use at JFK8.

       30.     Following confirmation that an associate at JFK8 was actually or presumptively

diagnosed with COVID-19, Amazon determines when the diagnosed associate was last on site in



                                                  7
order to determine whether additional, deep cleaning (beyond the now-standard enhanced

cleaning protocols) is necessary.

       31.     In making this determination, Amazon reviews closed-circuit television

monitoring video at JFK8 to determine where the diagnosed associate was in the building, for

how long, how much time has passed since the associate was on site, and with whom the

associate interacted, among other factors. If the diagnosed associate was on site within 24 hours

of his or her COVID-19 diagnosis, or informs Amazon of his or her diagnosis while on site, we

shut down the associate’s workstation and any adjacent work areas to undergo a deep cleaning.

The cleaning team performing this deep cleaning wears additional personal protective equipment

(“PPE”), including N-95 masks, face shields, and hazmat suits.

       32.     There have been six occasions in which a diagnosed associate was on site within

24 hours of his or her positive COVID-19 diagnosis or a diagnosed associate informed Amazon

of his or her diagnosis while on site. On these occasions, we have shut down portions of JFK8 to

complete this additional, deep cleaning.

      B. Amazon Conducts Daily Temperature Checks of All Associates at JFK8

       33.     On March 29, 2020, Amazon began conducting daily on-site temperature checks

at JFK8 to verify that associates do not have an elevated temperature when they arrive at the

facility. Amazon uses hand held thermometers and contactless thermal cameras to check the

temperature of all associates entering JFK8 without regard to known exposure to COVID-19.

       34.     JFK8 follows Amazon’s policies and procedures with respect to temperature

checks, as described in the Declaration of Heather MacDougall. See MacDougall Decl. ¶¶ 38–

40.




                                                8
        35.    Amazon posted signs at the entrance of JFK8 explaining that temperature

screening is required for anyone entering the building and that anyone who has an elevated

temperature will be directed to return home. True and correct photos of such signs posted in

JFK8 are attached hereto as Exhibit G.

        36.    The temperature check program supplements Amazon’s other measures

encouraging associates to stay home if they are feeling sick. For example, Amazon has posted

signs near the employee badge scanners at the entrance of JFK8 directing associates to not enter

the facility and to go home if they are experiencing upper respiratory or flu-like symptoms,

including fever, cough, and shortness of breath. True and correct photos of these signs are

attached hereto as Exhibit H.

       C. Amazon Provides Associates with the Protective Supplies Necessary and
          Appropriate to Perform Their Work Safely

        37.    Although associates at JFK8 have always worn nitrile work gloves during their

shifts, Amazon began distributing vinyl gloves to all associates at the main entrance of JFK8 on

March 28, 2020.

        38.    Amazon also began distributing face masks to all associates at JFK8 on April 5,

2020—one week before Governor Cuomo ordered essential businesses to provide employees

with free face masks.2

        39.    Amazon has maintained a constant and abundant supply of face masks on site at

JFK8 since that time. In fact, at one point, Amazon had a supply of more than one million face

masks at JFK8.




 2
     See N.Y. Exec. Order 202.16.


                                                9
        40.     Amazon continues to make face masks available to all associates daily. Amazon

currently distributes medical masks (which include instructions for use) to associates daily and

also distributes two reusable cloth masks to each associate every thirty days. True and correct

photos of the medical masks and reusable masks made available to associates are attached hereto

as Exhibit I. Amazon allows associates to take additional masks home for their families.

        41.     Although mask usage was initially encouraged on a voluntary basis, starting on

April 15, 2020, Amazon has required anyone entering JFK8 to wear a face mask or face covering

at all times they are inside the facility. Amazon has posted signs throughout JFK8 reminding

associates that face coverings are required. A true and correct photo of such signs is attached

hereto as Exhibit J.

        42.     Amazon’s policy is stricter and more protective than New York State Governor’s

executive order, which became effective as of April 17, 2020, and required New Yorkers to wear

face coverings in public whenever social distancing cannot be maintained; 3 at JFK8, face masks

or face coverings are required to be worn even when social distancing can, and is, being

maintained.

        43.     Amazon’s policy requiring everyone to wear face masks or face coverings inside

JFK8 helps to ensure that associates’ mouths and noses are covered when they cough or sneeze.

Further, in line with CDC guidance (which only recommends that employers “encourage”

employees to wear face coverings),4 Amazon also provides associates with tissues, which they


 3
     See N.Y. Exec. Order 202.17 (“any individual . . . shall be required to cover their nose and
     mouth with a mask or cloth face-covering when in a public place and unable to maintain, or
     when not maintaining, social distance”).
 4
     CDC, Interim Guidance for Businesses and Employers Responding to Coronavirus Disease
     2019 (COVID-19), May 2020 (updated May 6, 2020),



                                                10
can use to cover their mouth and nose in the event that they cough or sneeze when they are not

wearing a mask or face covering. There are tissues available in the bathrooms at JFK8 and in

tissue boxes at stations throughout the facility. True and correct photos of tissue boxes in JFK8

are attached hereto as Exhibit K. Additional tissues are also available to associates upon

request. In addition, toilet paper and paper towels are available in the bathrooms at JFK8, and

paper napkins and paper towels are available in the breakrooms. Amazon’s procurement team

conducts a daily count of the amount of tissues, paper napkins, paper towels, and toilet paper

rolls at JFK8.

       44.       JFK8 follows Amazon’s policies with regard to protective supplies and provides

additional appropriate supplies depending on an associate’s role and task, as described in the

Declaration of Heather MacDougall. See MacDougall Decl. ¶ 44.

      D. Amazon Instructs Associates to Clean Their Hands Frequently, and Installed
         Hand-Sanitizing Stations Throughout JFK8

       45.       Amazon instructs all associates at JFK8 to clean their hands frequently, especially

after going to the bathroom, before eating, and after blowing their nose, coughing, or sneezing.

For example, since February 29, 2020, we have posted signs throughout JFK8 encouraging all

associates to wash their hands with soap and water for at least twenty seconds, and if soap and

water is not readily available, to use hand sanitizer with at least 60% alcohol content. True and

correct photos of such signs posted in JFK8 are attached hereto as Exhibit L.




   https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-business-response.html
   (recommending that employers “[p]rovide tissues” to employees and encourage employees to
   “[c]over their mouth and nose with a tissue with [they] cough or sneeze, or use the inside of
   their elbow”).


                                                 11
       46.     As of March 22, 2020, Amazon extended regular break times from 15 minutes to

20 minutes in order to ensure associates have sufficient time to wash their hands and to clean

their workstations; associates have two regular breaks per shift in addition to a 30-minute lunch

break. We informed associates of the extended breaks through verbal communications with

managers, signs on bulletin boards, and scrolling messages on TVs throughout JFK8. On June

21, 2020, Amazon began piloting a new break schedule for associates on day shifts at JFK8, in

which associates have one 35-minute regular break per shift and a 30-minute lunch break.

Associates therefore have one longer regular break (instead of two shorter regular breaks) and a

longer lunch break. This new break schedule is intended to provide associates with longer

breaks to rest and to reduce crowding during breaks.

       47.     There are 38 bathrooms at JFK8, and Amazon has installed over 100 hand-

sanitizing stations throughout JFK8 to ensure that associates can quickly and efficiently clean

their hands. True and correct copies of photos of hand-sanitizing stations in JFK8 are attached

here to as Exhibit M.

       48.     The dispersed locations of the bathrooms and hand-sanitizing stations ensure that

associates are able to quickly and efficiently clean their hands during their shifts. The floorplan

of JFK8 in Exhibit F shows the locations of the hand-sanitizing stations and bathroom sinks in

JFK8. The blue squares in the floorplan represent the locations of hand-sanitizing stations and

the orange diamonds in the floorplan represent the locations of bathroom sinks.

       49.     Amazon has an ample supply of hand sanitizer at JFK8. Amazon currently has

approximately 240 gallons of hand sanitizer on site and approximately 180 additional gallons of

hand sanitizer in a trailer located nearby.




                                                 12
       50.     Amazon refills the hand-sanitizing stations at JFK8 on a regular basis. During

each Sanitation Supply audit, the procurement team checks all of the hand-sanitizing dispensers

in the facility and if any dispensers are running low or are empty, the procurement team arranges

for those dispensers to be promptly refilled.

      E. Amazon Entirely Reconfigured JFK8 to Allow for Appropriate Social Distancing

       51.     Amazon has made significant structural and operational changes at JFK8 in order

to facilitate social distancing between and among our associates to help prevent the spread of

COVID-19.

       52.     For example, JFK8 shut down every other workstation in the packing department,

added 17 satellite breakrooms in addition to the 5 permanent break areas, removed breakroom

furniture to ensure that all seats are six feet apart and added barriers to separate microwaves,

fastened chairs to tables so no more than two people could sit at any single six-foot breakroom

table, developed technology for associates to clock in and out via the “A to Z” mobile

application on their phone in order to prevent queuing at time clocks, added three additional exits

and suspended exit screening to minimize crowding at the exits at the end of shifts, and

converted certain areas of JFK8 into one-way walking paths to reduce crowding, among other

measures. True and correct copies of photos of associate breakrooms are attached hereto as

Exhibit N, true and correct copies of photos of satellite breakrooms are attached hereto as

Exhibit O, and true and correct copies of associate workstations are attached hereto as Exhibit

P.

       53.     In addition, Amazon has taken steps to reduce the number of touchpoints for

associates in JFK8. For example, Amazon has used door stops to keep doors inside JFK8 open

so that associates do not have to touch the door handles to open and close the doors. Where


                                                 13
doors cannot be left open, we have taped down door catches so that associates can use their arms

or shoulders to push doors open and closed, instead of having to turn the door handle with their

hands.

         54.     Amazon also significantly modified daily operations for JFK8’s thousands of

associates in order to reduce crowding and enable associates to maintain appropriate social

distancing.

         55.     For example, since March 22, 2020, Amazon has staggered the start times of

associates’ shifts by 15-minute intervals in order to reduce the number of associates entering the

facility at the same time. Amazon also staggered break times in order to reduce crowding in

breakrooms and other areas.

         56.     Amazon has also limited onboarding of new associates to 10 associates at a time,

conducts trainings using Kindles and other virtual means, and indefinitely cancelled all large

events, gatherings, or trainings at JFK8. In addition, as of March 2, 2020, Amazon closed JFK8

to the public.

         57.     Prior to the COVID-19 health crisis, supervisors typically held daily stand-up

meetings with associates to address safety tips, success stories, and other information. As of

March 16, 2020, Amazon eliminated all in-person stand-up meetings and replaced these

meetings with other methods of communication, such as mobile applications, broadcasts to

associate workstations, and emails.

         58.     In addition, on March 16, 2020, Amazon changed its personal mobile phone

policy to allow associates to keep their mobile phones with them on the floor during their shifts.

Amazon made this policy change in recognition of the need for our associates to be connected




                                                 14
with loved ones and child care providers should emergencies arise during the ongoing COVID-

19 health crisis.

        59.     Amazon has also significantly modified the operations of the emergency clinic at

JFK8, named “Amcare,” which has onsite medical representatives who are certified Emergency

Medical Technicians and administer first aid to associates. Since March 20, 2020, Amazon has

instructed all associates not to enter the Amcare clinic if they are experiencing upper respiratory

and/or flu-like symptoms, including fever, cough, and shortness of breath. We instruct

associates experiencing upper respiratory or flu-like symptoms to instead seek care from their

personal healthcare provider. On or about April 14, 2020, the Amcare clinic at JFK8 closed for

associates and transitioned to operating in a mobile capacity. The onsite medical representatives

are notified by radio of any reported injuries and can administer first aid at the associate’s work

location as needed. We posted signs on the entrance to the Amcare clinic informing associates

that Amcare is closed and that Amcare can provide mobile assistance if needed. A true and

correct photo of these signs is attached hereto as Exhibit Q.

        60.     Along with other Amazon warehouses and offices, JFK8 implemented an

extensive campaign to educate associates regarding the importance of social distancing to stem

the spread of COVID-19. Amazon created educational materials for associates in more than 20

different languages, and we hung posters explaining Amazon’s social distancing policies

throughout JFK8. True and correct copies of these posters are attached hereto as Exhibit R. We

also posted directional and spatial markings throughout the facility to guide associates in

maintaining appropriate social distance. True and correct photos of these directional and spatial

markings posted in JFK8 are attached hereto as Exhibit S.




                                                 15
        61.    In addition, we have designated several associates at JFK8 to serve as site leaders

to promote social distancing throughout the facility.

        62.    Amazon implemented social distancing measures early and before New York

State required such measures. For example, Amazon had already implemented a three-foot

social distancing policy on March 17, 2020, which it expanded to six feet once Governor Cuomo

signed the PAUSE executive order first directing social distancing on March 20, 2020. 5

        F. In Order to Protect the Health of Our Associates, Amazon Imposes a Quarantine
           Procedure and Conducts Contact Tracing Following a Positive COVID-19
           Diagnosis

        63.    Amazon instructs all associates feeling sick to stay home, self-monitor, seek

assistance from a medical care provider, and report any symptoms or diagnosis to appropriate

leadership.

        64.    JFK8 follows Amazon’s policies with respect to paid time off for associates

diagnosed with COVID-19 and the criteria for determining when a diagnosed associate can

return to work, as described in the Declaration of Heather MacDougall. See MacDougall Decl.

¶ 60.

        65.    Further, in accordance with Amazon’s policies, as described in the Declaration of

Heather MacDougall, all associates at JFK8 are notified about confirmed positive diagnoses of

individuals who work at JFK8. See MacDougall Decl. ¶ 61.




 5
     See N.Y. Exec. Order 202.8 (March 20, 2020); Governor Cuomo Signs the ‘New York State
     on PAUSE’ Executive Order, N.Y. Governor’s Office (March 20, 2020),
     https://www.governor.ny.gov/news/governor-cuomo-signs-new-york-state-pause-executive-
     order.


                                                16
       66.     JFK8 also follows Amazon’s policies and procedures with respect to conducting

“contact tracing” and placing individuals identified through contact tracing on paid quarantine

leave, as described in the Declaration of Heather MacDougall. See MacDougall Decl. ¶¶ 62–66.

This contract tracing includes review of closed-circuit television monitoring video at JFK8 to

identify associates who were in close contact with the diagnosed associate on site.

       67.     In addition, Amazon proactively reaches out to local health authorities with

updates, including to advise local health authorities of confirmed COVID-19 cases at JFK8.

 II.   Amazon Welcomes Feedback on Our Health and Safety Measures

       68.     We welcome associate feedback, and have consistently encouraged our associates

to raise any concerns about health and safety and to report non-compliance with Amazon’s

policies. Associates can voice any concerns they may have directly to their managers, Human

Resources, and an ethics complaint hotline, among other forums.

       69.     For example, associates can use the Voice of the Associate (“VOA”) virtual

whiteboard to ask questions, express concerns, or make complaints directly to the facility’s

leadership. Throughout the COVID-19 health crisis, associates at JFK8—including plaintiff

Barbara Chandler—have taken advantage of the VOA to voice their complaints.

       70.     In addition, since the last week of March 2020, we have conducted a daily opinion

survey, called “Connections,” to seek feedback from JFK8 associates. The survey asks

associates to share whether they have been able to maintain at least six feet of distance from

others, have sufficient supplies to sanitize their workstations, and have observed crowding in

breakrooms.

       71.     Amazon’s WHS team at JFK8 also seeks feedback through one-on-one

engagements with associates. Each week, we focus our engagements on a different health and


                                                17
safety topic and the WHS team members speak with different associates working on the floor

about that topic over the course of the week. For example, we sought feedback during one

particular week about whether associates had observed crowding during breaks and shift

changes.

          72.    Amazon takes the feedback provided by associates very seriously, and where

appropriate, will undertake additional safety measures to accommodate the associates’ concerns.

For example, in response to associate feedback from the daily opinion survey, we began

distributing pre-bagged cleaning supplies to associates at the main entrance to JFK8. Similarly,

based on associate feedback, we also increased the frequency of cleaning high-traffic areas in

JFK8 and increased the allotment of vinyl gloves available to associates.

III.      The New York City Sherriff’s Office Has Conducted Multiple, Independent
          Assessments of JFK8, and Concluded that Amazon Has Gone “Above and Beyond”
          to Protect Associates’ Health and Safety at JFK8

          73.    The New York City Sheriff’s Office (the chief civil law enforcement agency in

New York City) has conducted multiple inspections of JFK8, including one unannounced

inspection.

          74.    Representatives of the Sheriff’s Office told me that the Mayor’s Office directed

the Sheriff’s Office to conduct these inspections in response to complaints about JFK8. On

March 31, Mayor De Blasio announced that the “[S]heriff’s [O]ffice is . . . investigating [entities

in New York City] to ensure social distancing is observed” and “[t]here WILL be penalties for

any violations.”6




 6
       New York City Mayor Bill de Blasio (@NYCMayor), Twitter (Mar. 31, 2020, 5:15 PM),
       https://twitter.com/NYCMayor/status/1245097384985714691?s=20.


                                                 18
        75.     On March 30, 2020, a group of about 13 officers from the Sheriff’s Office came

to JFK8 for an unannounced inspection.

        76.     Other JFK8 managers and I led the officers on a tour of JFK8, including the

temperature screening process at the entrance and the breakrooms. Lieutenant Skuzenski, the

lead inspector, told me that that he had not seen any companies taking measures as extensive as

those taken by Amazon at JFK8 and that he thought JFK8 had done a very good job modifying

the facility to facilitate social distancing.

        77.     On March 31, 2020, Lieutenant Skuzenski emailed my colleague Geoff Gilbert-

Differ informing him that he wrote a “very favorable report back to the Mayor’s Office” and that

he believed any complaints about JFK8 “are completely baseless.” When Mr. Gilbert-Differ

responded to Lieutenant Skuzenski’s March 31 email, Mr. Gilbert-Differ copied me, thereby

adding me to the email chain. A true and correct copy of the email chain including Lieutenant

Skuzenski’s email to Mr. Gilbert-Differ is attached hereto as Exhibit T.

        78.     Lieutenant Skuzenski included a copy of his report to the Mayor’s Office in his

March 31 email to Mr. Gilbert-Differ. Lieutenant Skuzenski’s report stated that JFK8 “appeared

to go above and beyond the current compliance requirements.” Lieutenant Skuzenski further

reported that “at the entrance way there are numerous legible signs explaining the six-foot social

distancing policy, and there are taped indicators on the floor to enforce this policy.” In work

areas, “every other desk space [was] shut down so that no employees were within the vicinity of

any other employee.” The break room also was in “strict compliance” with “one chair [secured]

to each table, so that it would be impossible for more than one employee to be at table at once.”

Ex. T at 3–4.




                                                19
       79.     The Sheriff’s Office conducted another inspection of JFK8 on April 1, 2020.

Lieutenant Skuzenski and another officer conducted the inspection. Other JFK8 managers and I

led them on a tour of the facility. We walked Lieutenant Skuzenski and the other officer through

the entire operations process at JFK8 and the changes that Amazon had made to the layout of

JFK8 to facilitate social distancing, including shutting down every other workstation in the

packing department, adding additional satellite breakrooms, and posting directional markings to

ensure associates remain six feet apart. Lieutenant Skuzenski noted that he had examined almost

6,000 businesses in New York City and had not seen any that have measures to promote social

distancing as thorough as Amazon’s measures.

       80.     Following the April 1, 2020 visit, Lieutenant Skuzenski emailed me and others.

Lieutenant Skuzenski confirmed in writing that “the inspection went very well” and that he

“reported back to the Mayor’s Office that from what we saw there were absolutely no areas of

concern.” Ex. T at 1 (emphasis added).

       81.     The Sheriff’s Office conducted another inspection of JFK8 on April 9, 2020.

Lieutenant Skuzenski and another officer conducted the inspection. Other JFK8 managers and I

led them on a tour of the facility. During the inspection, we informed Lieutenant Skuzenski and

the officer of several of the measures that Amazon had implemented since their last visit on April

3, including offering masks to all associates and conducting disinfectant spraying. Both

Lieutenant Skuzenski and the other officer again complimented the measures implemented at

JFK8 to ensure social distancing.




                                                20
             I declare, under penalty of perjury, that the foregoing is true and correct. Executed on

this   7th   day of July, 2020 in Staten Island, New York.

Dated: July 7, 2020




                                                     21
                     Exhibit Index



Exhibit A   Photo of TV Displaying Scrolling Messages in JFK8

Exhibit B   April 17 inSITES Email

Exhibit C   Photos of Bins Containing Pre-Bagged Cleaning Supplies in
            JFK8

Exhibit D   Photos of Sanitation Stations in JFK8

Exhibit E   Photos of Instructions on Sanitation Stations in JFK8

Exhibit F   Floorplan of JFK8

Exhibit G   Photos of Temperature Screening Posters in JFK8

Exhibit H   Photos of Posters at Employee Badge Screeners in JFK8

Exhibit I   Photos of Medical Masks and Reusable Masks

Exhibit J   Photo of Face Mask Posters in JFK8

Exhibit K   Photos of Tissue Boxes in JFK8

Exhibit L   Photos of Hand-Washing Signs in JFK8

Exhibit M   Photos of Hand-Sanitizing Stations in JFK8

Exhibit N   Photos of Associate Breakrooms in JFK8

Exhibit O   Photos of Satellite Breakrooms in JFK8

Exhibit P   Photos of Associate Workstations in JFK8

Exhibit Q   Photo of Amcare Signs in JFK8

Exhibit R   Social Distancing Posters in JFK8

Exhibit S   Photos of Directional and Spatial Markings in JFK8

Exhibit T   Lieutenant Skuzenski Email Chain
